Case 9:21-cr-80026-AMC Document 88 Entered on FLSD Docket 06/24/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              Case No. 21-80026-Cr-Cannon/Reinhart

   UNITED STATES OF AMERICA,

   v.

   ALIREZA HENDIJANI,

         Defendant.
   ______________________________/

                            REPORT AND RECOMMENDATION
                         FOLLOWING CHANGE OF PLEA HEARING

          THIS CAUSE is before the Court upon Order of Reference from U.S. District Judge

   Aileen M. Cannon and the consent of the parties for a U.S. Magistrate Judge to accept a guilty

   by Defendant Alireza Hendijani. The Court held a change of plea hearing on June 22, 2021,

   which was attended by Defendant, his counsel Grey Tesh, and Assistant U.S. Attorney Marton

   Gyires. Mr. Hendijani consented to appear by video conference. The Court hereby advises as

   follows:

          1.      The Court advised Defendant of his right to have the hearing conducted by the

   presiding U.S. District Judge assigned to the case. The Court further advised Defendant that a

   U.S. Magistrate Judge was conducting the change of plea hearing by Order of Reference from

   the U.S. District Judge and as agreed to by Defendant, Defendant’s attorney, and the Assistant

   United States Attorneys assigned to this case. The Court further advised Defendant that his

   sentence would be imposed by the presiding U.S. District Judge, who would make all findings

   and rulings regarding such sentence and would conduct a sentencing hearing at a time set by

   the U.S. District Judge.



                                                 1
Case 9:21-cr-80026-AMC Document 88 Entered on FLSD Docket 06/24/2021 Page 2 of 4




          2.      The Court advised Defendant that he did not have to permit the undersigned to

   conduct this hearing and could require that the change of plea hearing be conducted by the U.S.

   District Judge. Defendant, Defendant’s attorney, Assistant United States Attorney assigned to

   the case all agreed on the record and consented to this Court conducting the change of plea

   hearing.

          3.      The Court then conducted a plea colloquy in accordance with the outline set

   forth in the Bench Book for U.S. District Judges and in conformity with the requirements of

   Federal Rule of Criminal Procedure 11.

          4.      A written plea agreement has been entered into by the parties in this case. This

   Court reviewed the plea agreement and had the Defendant acknowledge that he signed the plea

   agreement. This Court also made certain that Defendant was aware of any maximum sentences

   which could be imposed in this case pursuant to the plea agreement, sentencing guidelines, and

   applicable statutes.

          5.      Defendant acknowledged that he was fully satisfied with the services of his

   attorney and that he had full opportunity to discuss all facets of his case with his attorney, which

   he acknowledged that he understood.

          6.      Defendant pled guilty to Count 1 of the Indictment. Count One charges the

   defendant with Conspiracy to Possess with Intent to Distribute, and Distribute, 400 Grams or

   more of Fentanyl and 1 Kilogram or more of Heroin, in violation of Title 21, United States

   Code, Section 846, 841(a), and (b)(1)(A).

          7.      The United States agreed to seek dismissal of the remaining counts of the

   Indictment after sentencing.




                                                    2
Case 9:21-cr-80026-AMC Document 88 Entered on FLSD Docket 06/24/2021 Page 3 of 4




             8.     The Court reviewed the appeal waiver with the Defendant and found that the

   Defendant knowingly, voluntarily, and intelligently entered a waiver of his appellate rights.

             9.     A Stipulated Factual Proffer Supporting the Guilty Plea is written within the

   plea agreement and made part of the record. This factual proffer includes all the essential

   elements of the offenses to which Defendant pled guilty. The Government orally summarized

   the factual basis for the plea on the record, including the essential elements of each offense.

   Defendant acknowledged that he signed the factual proffer and that all the statements

   contained therein are true.

             10.    Defendant has been referred to the U.S. Probation Office for the preparation of

   a pre-sentence investigation report.

             Accordingly, based upon the foregoing and the plea colloquy conducted by this Court,

   the undersigned

             RECOMMENDS that Defendant, ALIREZA HENDIJANI, (1) be found to have freely,

   knowingly, and voluntarily entered a guilty plea to Count 1 of the Indictment, (2) that his guilty

   plea be accepted, (3) that he be adjudicated guilty of the offense, and (4) that a sentencing

   hearing as scheduled by the U.S. District Judge be conducted for a final disposition of this

   matter.

                                 NOTICE OF RIGHT TO OBJECT

             The parties shall have fourteen (14) days from the date of this Report and

   Recommendation within which to file any written objections with U.S. District Aileen M.

   Cannon. Failure to file timely objections may bar the parties from attacking the factual findings

   contained herein on appeal. See Resolution Tr. Corp. v. Hallmark Builders. Inc.,996 F.2d 1144,

   1149 (11th Cir. 1993). Further, “failure to object in accordance with the provisions of [28


                                                    3
Case 9:21-cr-80026-AMC Document 88 Entered on FLSD Docket 06/24/2021 Page 4 of 4




   U.S.C.] § 636(b)(1) waives the right to challenge on appeal the district court’s order based on

   unobjected-to factual and legal conclusions.” See 11th Cir. R. 3-1 (I.O.P.-3)

          DONE AND RECOMMENDED in Chambers at West Palm Beach in the Southern

   District of Florida, this 23rd day of June, 2021.



                                                               BRUCE E. REINHART
                                                               U.S. MAGISTRATE JUDGE




                                                       4
